Citation Nr: 1509948	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  03-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 29, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

By way of background, in September 2000, the Veteran submitted a formal claim seeking service connection for several disabilities, including disabilities involving her cervical, thoracic, and lumbar spine, right ankle, eyes, and sinusitis.  In January 2001, the RO issued a rating decision wherein service connection was established for sprains affecting the cervical, thoracic, and lumbar spine, as well as sinusitis, a right ankle sprain, and a bilateral optic nerve disability, all effective from January 15, 2001. 

In December 2002, the Veteran submitted an informal claim seeking, in pertinent part, an increased rating for her service-connected disabilities.  In April 2003, the RO issued a rating decision that denied the Veteran's increased rating claims by continuing the disability ratings assigned to her service-connected disabilities.  She perfected an appeal as to the RO's decision.

In April 2005, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is associated with the claims file. 

Thereafter, in February 2006, the Board remanded the increased rating claims on appeal to the RO for additional evidentiary development.  While the appeal was in remand status, the Veteran submitted a formal claim seeking entitlement a TDIU.  See March 2006 VA Form 21-8940.  The RO initially denied entitlement to a TDIU in an August 2006 rating decision but, in a July 2007 rating decision, the RO granted entitlement to TDIU, effective August 29, 2006. 

Nevertheless, the Veteran's increased rating claims remained on appeal and, in November 2008, the Board determined that additional evidentiary development was needed with respect to those claims.  In a November 2011 decision, the Board adjudicated her claims.  The Board dismissed the sinusitis claim, given that the Veteran withdrew her appeal seeking an increased rating for that disability in March 2004.  The Board denied an increased rating for service-connected right ankle sprain and the bilateral optic nerve disability, but granted an increased rating for the Veteran's service-connected cervical, thoracic, and lumbar spine disabilities.  The Board also determined that separate 10 percent disability ratings were warranted for neuropathy affecting the left and right lower extremities, as secondary to the service-connected lumbar spine disability.

In its November 2011 decision, the Board noted that the issue of entitlement to TDIU prior to August 29, 2006 was on appeal, given the Veteran's testimony at her April 2005 Board hearing.  The Board remanded the Veteran's TDIU claim for additional evidentiary development.  

In September 2012 and August 2013, the Board remanded the Veteran's claim for a TDIU prior to August 29, 2006 to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the August 2013 remand, the Board directed that the Veteran's claim for a TDIU prior to August 29, 2006 be referred to the VA Under Secretary for Benefits or the Director of Compensation and Pension Services for extraschedular consideration for the period from January 15, 2001 to January 28, 2001.  Bowling v. Principi, 15 Vet. App. 1 (2001).  This was not done, as directed by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for a TDIU prior to August 29, 2006 to the VA Under Secretary for Benefits or the Director of Compensation and Pension Services for extraschedular consideration for the period from January 15, 2001 to January 28, 2001.

2. If the claim continues to be denied, provide the Veteran with a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




